DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

	           An examiner’s amendment to the record appear below. Should the change and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for examiner’s amendment was given in a telephone interview with Arlen L. Olsen, Reg. No. 37543 on 7/30/2022 to put the case in condition for allowance. 
The Claims are amended, as presented below, to adopt the changes provided by Applicant’s representative on 7/30/2022. 

IN THE CLAIMS:

Please cancel claim 5 and amend claims 1, and 12 as follows:


Claims 1 (Currently amended)
	At line 18, after “identifications ,wherein the classes of components comprise classes of function groups comprising multiple subcomponents..

Claim 5 (Cancelled)


Claims 12 (Currently amended)
	At line 1, after “apparatus”, insert comprising a processor.

	At line 19, after :identifications ,wherein the classes of components comprise classes of function groups comprising multiple subcomponents..























--End--












Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Abele et al. (US WO2015074871), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of a user interface comprising a visual display is provided, wherein a user can use the user interface to create abstract rule formulations on a basis of the classes and the semantic relations of the ontology by using the visual display, rule formulations created by the user being stored as digital abstract rules; the digital abstract rules are instantiated for the technical system in an automated fashion as digital actual rules by virtue of the classes of components in the digital abstract rules being mapped onto specific device identifications of the technical system by accessing a database containing data about the technical system, and the classes of operating state characteristics being converted into operating state characteristics specific to the technical system that comprise the specific device identifications, wherein the classes of components comprise classes of function groups comprising multiple subcomponents, as recited in such manners in each of independent claims 1 and 12. 
Prior arts of record do not teach and/or suggest these claimed limitations, thus, all remaining pending claims 1-4 and 6-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193